ON PETITION FOR REHEARING
Before KRAVITCH and THOMAS A. CLARK, Circuit Judges, and LYNNE*, District Judge.
PER CURIAM:
The Petition for Rehearing is DENIED. We did not overlook the reasonable, good faith rule announced in United States v. Williams, 622 F.2d 830, 846 (5th Cir. 1980). Neither in the court below nor in briefs or oral arguments here did appellee urge that the conduct of officers Mayo and Bailey leading to the discovery of the sawed-off *540shotgun, which we have held to have been unauthorized, was yet taken in a reasonable, good-faith belief that it was proper. As a general rule, we do not consider matters on appeal which were not raised or considered in the court below. McKissick v. United States, 379 F.2d 754, 759 (5th Cir. 1967). We perceive no reason to carve out an exception in this case.

 District Judge of the Northern District of Alabama, sitting by designation.